IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

v. : I.D. NO. 1705019765

CLEVELAND SCOTT

Submitted: February 7, 2018
Decided: February 12, 2018

On Defendant’s Motion for NeW Trial
GRANTED

ORDER

Following a bench trial, the Count found Defendant Guilty of Driving Under
the Influence and Resisting Arrest. Because the Driving Under the Influence Was
for a third offense, requiring mandatory incarceration, Defendant’s bail Was
revoked. This matter involves some urgency because Defendant remains
incarcerated pending sentencing

The case primarily turned on Witness credibility. lt Was not disputed that
Defendant Was intoxicated HoWever, Defendant testified that he Was not under
the influence of alcohol at the time he operated the vehicle. Defendant stated that

he Was driving the car at the time of the accident. Subsequently, he returned to his

home, began drinking, and then returned to the scene of the accident. Defendant
denied that he occupied the vehicle upon his return.

The arresting officer did not observe Defendant in the vehicle. Defendant
was placed behind the wheel of the car by a single witness - a tow truck driver
called to the scene. The driver testified that Defendant was in the car with the
motor running, and appeared intoxicated

Prior to trial (and unknown to the Court), Defendant requested Brady
material and any criminal record of prosecution witnesses. The State’s response
did not include the name of the tow truck driver. The State initially did not believe
the tow truck driver had any useful information. Defendant informed the State that
the witness had exculpatory information because the police report indicated that
the witness had not seen Defendant driving a vehicle. The State agreed to call the
witness at trial.

On the morning of trial, the State informed Defense Counsel that the witness
had a criminal record, and that the State would provide a copy of the record when
the witness testified Although the State then printed a copy of the tow truck
driver’s record, the State has informed the Court that the Deputy forgot to inform
Defense Counsel of the witness’ prior convictions - two crimes of dishonesty.
Defense Counsel did not request the criminal record until after the Court had found

Defendant guilty.

This Motion for New Trial is based on a Brady violation.l The State
concedes that Defense Counsel should have been provided with the witness’
criminal record, but argues that a new trial is not warranted because Defense
Counsel were aware of the existence of the record and did not raise the issue with
the Court prior to the verdict.

“When a defendant is confronted with delayed disclosure of Brady material,
reversal will be granted only if the defendant was denied the opportunity to use the
material effectively.”2 A new trial will be granted if the information was material
to the determination of guilt and failure to provide the evidence undermined
confidence in the outcome of the trial.3

At the close of the bench trial, the Court enumerated the reasons for finding
Defendant guilty beyond a reasonable doubt. There were several reasons for
questioning Defendant’s credibility. The Court weighed the tow truck driver’s
testimony, found him credible, and determined that Defendant was operating the
vehicle while he was under the infiuence.

The Court now holds that the witness’ criminal record, involving two crimes

of dishonesty, would have undermined the Court’s confidence in the outcome of

 

lBraa'y v. Maryland, 373 U.S. 83 (1963).
2W/'ll'l‘e V. Siale, 816 A.Zd 776, 778 (Del. 2003).

3Atkl`nson v. State, 778 A.2d 1058, 1063 (Del. 2001).

the trial. The State’s failure to provide the criminal record before the witness was
excused denied Defendant the opportunity to use the material effectively. The
Court notes that there is no indication that the State’s failure was intentional.

THEREFORE, Defendant’s Motion for New Trial is hereby GRANTED.
DEFENDANT’S BAIL IS HEREBY REIMPOSED. DEFENDANT SHALL
BE RELEASED FROM CUSTODY FORTHWITH UPON PAYMENT OF
BAIL.

IT IS SO ORDERED.

 

Mary M. J ston, Mige

Original to Prothonotary